EXHIBIT Execution Copy AMENDMENT NO. 6 TO CREDIT AGREEMENT This Amendment No. 6 to Credit Agreement (this “Sixth Amendment”) is entered into as of January 15, 2009 by and among Select Comfort Corporation (the “Company”), Select Comfort Retail Corporation, the other financial institutions signatory hereto (the "Lenders"), JPMorgan Chase Bank, National Association, as Administrative Agent and Bank of America, N.A., as Syndication Agent. RECITALS A.The Company, the Subsidiary Borrowers, the Administrative Agent and the Lenders are party to that certain Credit Agreement dated as of June 9, 2006, as amended pursuant to Amendment No. 1 to Credit Agreement dated as of June 28, 2007, Amendment No. 2 to Credit Agreement dated as of February 1, 2008, Amendment No. 3 to Credit Agreement dated as of May 30, 2008, Amendment No. 4 to the Credit Agreement dated as of December 2, 2008, and Amendment No. 5 to the Credit Agreement ("Amendment No. 5") dated as of January 2, 2009 (the “Credit Agreement”).Unless otherwise specified herein, capitalized terms used in this Sixth Amendment shall have the meanings ascribed to them by the Credit Agreement. B.The Company has requested that the Administrative Agent and the Lenders further amend the Credit Agreement to reflect certain changes thereto and to grant a limited waiver with respect to the Credit Agreement. C.The Administrative Agent and the undersigned Lenders are willing to amend the Credit Agreement and to grant a limited waiver on the terms and conditions set forth below. Now, therefore, in consideration of the mutual execution hereof and other good and valuable consideration, the parties hereto agree as follows: 1.Reduction of Aggregate Commitments.Notwithstanding the terms and provisions of Amendment No. 5, the aggregate amount of the Lenders' Commitments shall be reduced to $85,000,000 commencing on February 1, 2009 and to $80,000,000 commencing on July 1, 2009.Accordingly, Schedule 2.01 of the Credit Agreement is hereby amended and restated as set forth on Annex I hereto. 2.Eurocurrency Loans.The Company acknowledges and agrees that, notwithstanding any term or provision of the Credit Agreement to the contrary, the Company shall no longer be permitted to incur new Eurocurrency Loans, to continue existing Eurocurrency Loans at the end of their current Interest Periods as Eurocurrency Loans, or to convert existing ABR Loans into Eurocurrency Loans. 3.Limited Waiver.Upon satisfaction of the conditions to effectiveness set forth in paragraph 6 below, the Administrative Agent and the Lenders signatory hereto hereby waive the requirement that the Company comply with the financial covenants set forth in Sections 6.09 and 6.12 of the Credit Agreement for the fiscal period ending on or about December 31, 2008, provided such waiver shall expire at 5 p.m. on January 31, 2009, at which time the terms and provisions of Sections 6.09 and 6.12 of the Credit Agreement shall be effective with the same force and effect under the Credit Agreement as if such waiver had not been given. 4.Covenants.The Company covenants that: (a)As soon as available, but not later than noon Chicago time on Wednesday, January 21, 2009, it will provide the Administrative Agent financial projections for available alternatives prepared by the Company with the assistance of AlixPartners, which projections shall be in form and substance satisfactory to the Administrative Agent. (b)The Company shall take such actions requested by the Collateral Agent from time to time to cause the payment of any income tax refunds for which the Company or any Subsidiary Guarantor has applied or may apply to be made directly to the Collateral Agent, and in any event immediately upon receipt by the Company or any Subsidiary Guarantor of any such refund, the Company shall deposit or cause the deposit of such refund with the Collateral Agent.All such funds received by the Collateral Agent shall be held in a separate segregated cash collateral account as security for the Secured Obligations pursuant to the Security Agreement.The Company shall have no access to such account or right to withdraw funds therefrom. The Company acknowledges and agrees that any breach of the foregoing covenants shall constitute an immediate Event of Default under the Credit Agreement. 5.Representations and Warranties of the Company.The Company represents and warrants that: (a)The execution, delivery and performance by the Company of this Sixth Amendment has been duly authorized by all necessary corporate action and this Sixth Amendment is a legal, valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as the enforcement thereof may be subject to (i) the effect of any applicable bankruptcy, insolvency, reorganization, moratorium or similar law affecting creditors’ rights generally and (ii) general principles of equity, regardless of whether considered in a proceeding in equity or at law. (b)Each of the representations and warranties contained in the Credit Agreement and the other Credit Documents is true and correct in all material respects on and as of the date hereof as if made on the date hereof (except any such representation or warranty that expressly relates to or is made expressly as of a specific earlier date, in which case such representation or warranty shall be true and correct with respect to or as of such specific earlier date). (c)After giving effect to this Sixth Amendment, no Default has occurred and is continuing. - 2 - 6.Effective Date.This Sixth Amendment shall become effective upon receipt by the Administrative Agent of (i) duly executed counterparts of this Sixth Amendment from the Company, Select Comfort Retail Corporation and the Lenders, (ii) the Reaffirmation of Guaranty in the form attached hereto as Exhibit A executed by each of the Subsidiary Guarantors, and (iii) payment of all fees and out-of-pocket costs and expenses of its counsel and the financial advisor retained by its counsel invoiced through the date hereof. 7.Reference to and Effect Upon the Credit Agreement. (a)Except as specifically amended above, the Credit Agreement and the other Credit Documents shall remain in full force and effect and are hereby ratified and confirmed. (b)The execution, delivery and effectiveness of this Sixth Amendment shall not operate as a waiver of any right, power or remedy of the Administrative Agent or any Lender under the Credit Agreement or any Credit Document, nor constitute a waiver of any provision of the Credit Agreement or any Credit Document, except as specifically set forth herein.Upon the effectiveness of this
